DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 5/27/2021 is acknowledged.
Claims 5-10 are canceled from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/27/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 11-16, 21-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jung et al (US 2021/0202800; hereinafter Jung).
Regarding claim 1, Figs 2, 4-5, 8-10 of Jung discloses a display device comprising:
a plurality of semiconductor light emitting diodes (300; Figs 1-2; ¶ [0052]);

a plurality of pair electrodes (210/211; Figs 1-2; ¶ [0191]) disposed on a substrate (110; Figs 1-2; ¶ [0078]) and having a first electrode (210; Figs 1-2; ¶ [0191]) and a second electrode (211; Figs 1-2; ¶ [0191]) that generate an electric field (¶ [0191]) when a current is supplied thereto; 
a dielectric layer (510; Fig 8; ¶ [0143]) disposed to cover the plurality of pair electrodes (210/211; Figs 1-2; ¶ [0191]); and 
a covalent bond layer (385; Fig 4; ¶ [0022], [0164]) disposed between the dielectric layer (510; Fig 8; ¶ [0143]) and the plurality of semiconductor light emitting diodes (300; Figs 1-2; ¶ [0052]), and forming a covalent bond (¶ [0022], [0164]) with the dielectric layer (510; Fig 8; ¶ [0143]) and each of the plurality of semiconductor light emitting diodes (300; Figs 1-2; ¶ [0052]), 
wherein the first wiring electrode (261; Fig 2; ¶ [0071]) and the second wiring electrode (262; Fig 2; ¶ [0071]) respectively are located at opposite sides (top side; Fig 2) of the plurality of pair electrodes (210/211; Figs 1-2; ¶ [0191]) based on the plurality of semiconductor light emitting diodes.

Regarding claim 2, Figs 2, 4-5, 8-10 of Jung discloses an Si-O bond (¶ [0012]) is formed between the dielectric layer (510; Fig 8; ¶ [0143]) and the covalent bond layer (385; Fig 4; ¶ [0022], [0164]).


Regarding claim 4, Figs 2, 4-5, 8-10 of Jung discloses the covalent bond layer (385; Fig 4; ¶ [0022], [0164]) is a reaction product between a functional group from on a surface of the substrate (110; Figs 1-2; ¶ [0078]) and a surface of each of the plurality of semiconductor light emitting diodes and compound according to following chemical formula 3 (¶ [0171]-[0177]).

Regarding claim 11, Figs 2, 4-5, 8-10 of Jung discloses a display device comprising:
a plurality of semiconductor light emitting diodes (300; Figs 1-2; ¶ [0052]);
a plurality of pair electrodes (210/211; Figs 1-2; ¶ [0191]) disposed on a substrate (110; Figs 1-2; ¶ [0078]) and having a first electrode (210; Figs 1-2; ¶ [0191]) and a second electrode (211; Figs 1-2; ¶ [0191]) that generate an electric field (¶ [0191]) when a current is supplied thereto; 
a dielectric layer (510; Fig 8; ¶ [0143]) disposed to cover the plurality of pair electrodes (210/211; Figs 1-2; ¶ [0191]); and 
a covalent bond layer (385; Fig 4; ¶ [0022], [0164]) disposed between the dielectric layer (510; Fig 8; ¶ [0143]) and the plurality of semiconductor light emitting diodes (300; Figs 1-2; ¶ [0052]), and forming a covalent bond (¶ [0022], [0164]) with the 

Regarding claim 12, Figs 2, 4-5, 8-10 of Jung discloses first and second wiring electrodes (261/262; Fig 2; ¶ [0071]) respectively extending (Figs 1-2) from the plurality of semiconductor light emitting diodes (300; Figs 1-2; ¶ [0052]) to supply an electrical signal to the plurality of semiconductor light emitting diodes (¶ [0069]); 
wherein the first wiring electrode (261; Fig 2; ¶ [0071]) and the second wiring electrode (262; Fig 2; ¶ [0071]) respectively are located at opposite sides (top side; Fig 2) of the plurality of pair electrodes (210/211; Figs 1-2; ¶ [0191]) based on the plurality of semiconductor light emitting diodes.

Regarding claim 13, Figs 2, 4-5, 8-10 of Jung discloses an Si-O bond (¶ [0012]) is formed between the dielectric layer (510; Fig 8; ¶ [0143]) and the covalent bond layer (385; Fig 4; ¶ [0022], [0164]).

Regarding claim 14, Figs 2, 4-5, 8-10 of Jung discloses any one of an ester bond and an amide bond (Fig 5; ¶ [0179]-[0183]) is formed between the plurality of semiconductor light emitting diodes (300; Figs 1-2; ¶ [0052]) and the covalent bond layer (385; Fig 4; ¶ [0022], [0164]).

Regarding claim 15, Figs 2, 4-5, 8-10 of Jung discloses the covalent bond layer (385; Fig 4; ¶ [0022], [0164]) is a reaction product between a functional group from on a 

Regarding claim 16, Figs 2, 4-5, 8-10 of Jung discloses the covalent bond layer (385; Fig 4; ¶ [0022], [0164]) is a reaction product between a functional group from on a surface of the substrate (110; Figs 1-2; ¶ [0078]) and a surface of each of the plurality of semiconductor light emitting diodes and a compound containing silane group (¶ [0165]) capable for forming a Si-O bond (¶ [0165]) with the substrate and the functional group capable of forming a covalent bond (¶ [0165]) with functional groups on the plurality of semiconductor light emitting diodes through heat treatment. (¶ [0188])

Regarding claim 21, Figs 2, 4-5, 8-10 of Jung discloses a display device comprising:
a substrate (110; Figs 1-2; ¶ [0078]);
a plurality of pair electrodes (210/211; Figs 1-2; ¶ [0191]) disposed on the substrate (110; Figs 1-2; ¶ [0078]) and having a first electrode (210; Figs 1-2; ¶ [0191]) and a second electrode (211; Figs 1-2; ¶ [0191]);
a plurality of semiconductor light emitting diodes (300; Figs 1-2; ¶ [0052]) on the plurality of pair electrodes (210/211; Figs 1-2; ¶ [0191]);
a covalent bond layer (385; Fig 4; ¶ [0022], [0164]) disposed between the substrate (110; Figs 1-2; ¶ [0078]) and the plurality of semiconductor light emitting diodes (300; Figs 1-2; ¶ [0052]).

wherein the covalent bond (¶ [0022], [0164]) is formed between the dielectric layer (510; Fig 8; ¶ [0143]) and the plurality of semiconductor light emitting diodes (300; Figs 1-2; ¶ [0052]).

Regarding claim 23, Figs 2, 4-5, 8-10 of Jung discloses an Si-O bond (¶ [0012]) is formed between the dielectric layer (510; Fig 8; ¶ [0143]) and the covalent bond layer (385; Fig 4; ¶ [0022], [0164]).

Regarding claim 24, Figs 2, 4-5, 8-10 of Jung discloses an ester bond and an amide bond (Fig 5; ¶ [0179]-[0183]) is formed between the plurality of semiconductor light emitting diodes (300; Figs 1-2; ¶ [0052]) and the covalent bond layer (385; Fig 4; ¶ [0022], [0164]).

Regarding claim 25, Figs 2, 4-5, 8-10 of Jung discloses the covalent bond layer (385; Fig 4; ¶ [0022], [0164]) is a reaction product between a functional group from on a surface of the substrate (110; Figs 1-2; ¶ [0078]) and a surface of each of the plurality of semiconductor light emitting diodes and compound according to following chemical formula 3 (¶ [0171]-[0177]).

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (US 2021/0202800; hereinafter Jung) and further in view of Liu et al (US 2010/0276638; hereinafter Liu).
Regarding claim 17, Jung does not expressly disclose the compound contains succinic anhydride group.
In the same field of endeavor, Liu discloses in order to form covalent bond, the compound can contain succinic anhydride (¶ [0215]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the compound can contain succinic anhydride group as taught by Liu for the purpose of using well-known and 

Regarding claim 18, Figs 2, 4-5, 8-10 of Jung discloses the functional groups formed on the plurality of semiconductor light emitting diode (300; Figs 1-2; ¶ [0052]) is a hydroxyl group, an ester bond is formed by heat treatment (¶ [0016], (Fig 5; ¶ [0179]-[0183]).

Regarding claim 19, Jung in view of Liu as modified above in claim 17 will disclose the succinic anhydride group and the hydroxyl group form the ester bond through a chemical reaction (¶ [0016], (Fig 5; ¶ [0179]-[0183]).

Regarding claim 20, Figs 2, 4-5, 8-10 of Jung discloses the functional groups formed on the plurality of semiconductor light diode (300; Figs 1-2; ¶ [0052]) is an amine group, an amide bond is formed by heat treatment (¶ [0016], (Fig 5; ¶ [0179]-[0183]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473.  The examiner can normally be reached on Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-5134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RATISHA MEHTA/Primary Examiner, Art Unit 2895